Citation Nr: 9902973	
Decision Date: 02/01/99    Archive Date: 02/10/99

DOCKET NO.  98-12 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to an increased evaluation for a left shoulder 
disability, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service with the United States Navy 
from August 1979 to June 1980.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 1998 rating decision from the Salt Lake 
City, Utah, Department of Veterans Affairs (VA) Regional 
Office (RO), which continued the 20 percent evaluation for 
recurrent left shoulder subluxation, status post posterior 
capsulorrhaphy and glenoid osteotomy.  


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2. The veteran's left shoulder disability is manifested by 
decreased range of motion on forward elevation, abduction 
and rotation, apprehension signs, pain on motion, 
instability on motion, and recurrent subluxation,  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
service-connected left shoulder disability have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.40, 
4.45, 4.71a, Diagnostic Codes 5201, 5202 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

The veteran filed an initial claim for VA benefits for 
service connection for a left shoulder injury in June 1980.  

On his report of medical history, dated in April 1979, the 
veteran indicated that he was right-handed.

A Medical Board report, dated in December 1979, indicated a 
diagnosis of acute unstable posterior dislocation of the left 
shoulder, which did not exist prior to enlistment.  The 
veteran was initially injured in September 1979 during a 
tug-of-war match.  His left arm was yanked backwards and he 
experienced pain in his left upper extremity for 
approximately three weeks, at which time he was referred to 
the Naval Regional Medical Center and a posterior dislocated 
left shoulder was noted and placed in a cast.  The shoulder 
continued to dislocate while in the cast and the veteran was 
admitted to the hospital for elective shoulder 
reconstruction.  The veteran underwent a posterior glenoid 
osteotomy.  The Medical Board recommended that the veteran be 
assigned six months limited duty to preclude any lifting, 
pushing, pulling, or otherwise heavy work involving the left 
upper extremity as it was expected that he could return to 
full duty status in the foreseeable future.  

The veteran submitted a rebuttal to the Medical Board report 
in January 1980 indicating that he felt the six month limited 
duty was a waste of his and the Navy's time and he would 
rather be released to pursue his education.  

A second Medical Board report, dated in March 1980 indicated 
that following the veteran's shoulder operations, he 
continued to note weakness and pain in his left shoulder and 
could dislocate the humeral head at will.  Physical 
examination revealed markedly decreased range of motion in 
the ability to abduct on the left.  The Medical Board 
indicated a diagnosis of unstable posterior dislocation of 
the left shoulder, which did not exist prior to enlistment 
and concluded that it was unlikely that the veteran would 
ever be able to return to full duty.  The veteran was 
discharged due to this disability.

A VA examination was conducted in July 1980.  Examination 
showed subluxation with external rotation and limitation of 
motion on abduction to 100 degrees, forward elevation to 100 
degrees, and external rotation to 60 degrees.  A diagnosis of 
recurrent subluxation of the left shoulder secondary to an 
old dislocation with moderate to marked symptomatology was 
indicated.  

By rating decision in September 1980, the RO granted the 
veteran's claim for service connection for recurrent 
subluxation of the left shoulder secondary to an old 
dislocation, with an evaluation of 20 percent, under 
Diagnostic Code 5202.  In July 1981, the veteran made a claim 
an increased evaluation due to worsening of his condition and 
impending surgery.  

By letter dated in August 1981, G.G.M., M.D., stated that he 
examined the veteran in July 1981 and diagnosed a recurrently 
subluxating left shoulder as the result of an automobile 
accident while on the job.  The veteran stated that the 
accident had re-aggravated his previous symptoms to the point 
where he could not lift any heavy objects.  The veteran was 
admitted to University Hospital and underwent surgical repair 
of a dislocating left shoulder in July 1981.  Dr. G.G.M. 
expected the veteran to make a full recovery, but will be 
permanently limited in ability to lift heavy weights or any 
kind of heavy labor job that would require extensive overhead 
work.  

By rating decision in December 1981, the RO granted a 
temporary total rating from July 1981 to September 1981 and 
subsequent continuation of the 20 percent evaluation pending 
future examination.  

A VA examination was conducted in September 1982.  Physical 
examination showed external rotation limited to 60 degrees, 
abduction to 135 degrees, forward elevation 160 degrees, and 
crepitation of the motion of the shoulder.  The examiner 
noted a diagnosis of status post recurrent dislocation of the 
left shoulder with two surgical repair attempts, degenerative 
arthritic changes of the left shoulder join and persistent 
subluxation and limitation of motion.  

In September 1996, the veteran filed a claim for an increased 
evaluation of his left shoulder because the condition had 
worsened.  He stated that his movement and range of motion is 
limited to almost nothing and his shoulder aches and pops out 
all of the time.  

A VA examination was conducted in February 1997.  The veteran 
reported a history of posterior dislocation of the left 
shoulder with subsequent surgical repair in 1979 while 
serving in the Navy.  He indicated that the shoulder 
continued to sublux and a second surgery was performed at the 
University of Utah to tighten the joint capsule.  The 
examiner observed that the veteran's left shoulder had an 
obvious inferior subluxation of the glenohumeral joint.  He 
noted palpable loss of muscle mass in the left supraspinatus, 
infraspinatus, and trapezius muscles, and significant 
crepitus of the anterior shoulder with any active movement.  
Range of motion testing indicated flexion and abduction of 
approximately 70 degrees, at which point the joint obviously 
subluxed inferiorly.  External rotation was limited to 15 
degrees and was very painful.  The examiner indicated an 
assessment of marked physical deformity in sitting and gross 
instability with any active motion.  He stated that the 
instability of the left shoulder would have a pronounced 
limiting effect on the veteran's ability to perform any sort 
of reaching forward, laterally, or overhead or in performing 
any sort of heavy lifting with that arm.  

By rating decision in March 1997, the RO continued the 20 
percent evaluation of the veteran's recurrent subluxation of 
the left shoulder.  

By letter dated in June 1997, the veteran requested a 
reevaluation of his left shoulder.  He indicated that 
physicians at the orthopedic clinic had informed him that 
surgery was not an option due to the current instability of 
his shoulder.  

The record contains a VA orthopedic clinic note dated in June 
1997.  Range of motion testing show active forward elevation 
to 110 degrees, passive forward elevation to 160 degrees, 
external rotation to 40 degrees and internal rotation to L3 
(as compared to T12 on the right).  On adduction, the 
shoulder appeared to subluxate posteriorly a significant 
amount.  The examiner noted positive apprehension signs, both 
anteriorly and posteriorly.  The examiner indicated an 
impression of posterior instability with questionable multi-
directional instability of the left shoulder.  He referred 
the veteran for physical therapy, rotator cuff strengthening, 
and consultation with other physicians to determine further 
treatment.  

By rating decision dated in August 1997, the RO continued the 
20 percent evaluation of the veteran's recurrent subluxation 
of the left shoulder.  

VA orthopedic clinic notes in October 1997 indicated that the 
veteran had significant pain in his shoulder with activity.  
Physical examination showed diffuse tenderness about the 
glenohumeral joint capsule and mild atrophy of the deltoid, 
supraspinatus and infraspinatus muscles on the left.  Range 
of motion testing showed forward elevation to 180 degrees 
with pain at 120-130 degrees, abduction of 160 degrees, and 
outward rotation of 45 degrees.  The examiner indicated that 
the veteran was right-hand dominant.  He indicated an 
impression of a history of recurrent posterior subluxations 
of his shoulder with chronic symptoms of pain and recurrent 
subluxations.  The veteran seemed to have made some 
improvement with physical therapy, but still had significant 
complaints of pain in his left upper extremity.  The veteran 
was informed of the risks of further surgery, but a surgical 
consultation was scheduled.  

In December 1997, the veteran requested a reevaluation of his 
shoulder disability, as it had gotten worse.  He indicated 
that he was in constant pain with loss of motion.  

VA orthopedic clinic notes in December 1997 indicated that 
the veteran had reproducible instability with subluxation of 
60-70 percent of the humeral head posteriorly.  The veteran 
was informed of surgical options and was presently pursuing 
physical therapy.  

A VA examination was conducted in January 1998.  The veteran 
reported a history of injury 1979 while serving in the Navy.  
The examiner noted minimal atrophy of the posterior scapular 
muscles and deltoid muscle, but indicated that the overall 
shoulder appearance was fairly symmetric.  Active range of 
motion testing showed forward elevation to 90 degrees, 
abduction to 90 degrees, external rotation of 60 degrees, and 
internal rotation of 35 degrees.  Passive range of motion 
testing showed forward elevation to 170 degrees, abduction to 
160 degrees, external rotation to 80 degrees and internal 
rotation to 45 degrees.  The examiner noted that any 
elevation or abduction over 90 degrees caused significant 
pain and popping and caused the veteran to writhe around 
during the examination.  He indicated an impression of 
recurrent subluxation of the left shoulder and stated that 
the veteran's active motion was clearly limited by pain, 
rather than joint stiffness.  

The record contains physical therapy records from June 1997 
to December 1997.  The veteran began physical therapy in June 
1997 to evaluate and treat him for posterior shoulder 
instability with rotator cuff strengthening and range of 
motion exercises.  At the initial assessment, the physical 
therapist noted tenderness to palpation of the shoulder, 
positive apprehension test for dislocation, and subluxation 
of the left glenohumeral joint.  A review of the veteran's 
progress in November 1997 tenderness in the shoulder, with 
subluxation of the left glenohumeral joint.  The veteran 
demonstrated decreased range of motion and strength deficits 
of the left shoulder most significantly on external rotation.  

In his VA Form 9, substantive appeal, received in July 1998, 
the veteran stated that medical reports failed to mention 
uncontrollable muscle spasms in his left shoulder.  He 
further stated that he has missed work due to his shoulder 
and requested an exception to the regular scheduled ratings.  


II. Analysis

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629, 
632 (1992).  In the instant case, there is no indication that 
there are additional records, which have not been obtained 
and which would be pertinent to the present claim.  Thus, no 
further development is required in order to comply with VA's 
duty to assist mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (1998).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1998).  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1, 4.2, which 
require the evaluation of the complete medical history of the 
veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7 (1998).  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (1998).

Under Diagnostic Code 5201, a veteran is entitled to a 20 
percent evaluation for limitation of arm movement at shoulder 
level or midway between side and shoulder level for the minor 
upper extremity.  A 30 percent evaluation is indicated for 
limitation of range of motion to 25 degrees from the side.  
38 C.F.R. § 4.71a, Diagnostic Code 5201.  Under Diagnostic 
Code 5202, a veteran is entitled to a 20 percent evaluation 
for recurrent dislocation of the scapulohumeral joint of the 
minor upper extremity.  A veteran is entitled to a 40 percent 
evaluation for fibrous union of the humerus and 50 percent 
for nonunion of the humerus.  38 C.F.R. § 4.71a, Diagnostic 
Code 5202.  

The Board recognizes that the United States Court of Veterans 
Appeals, in DeLuca v. Brown, 8 Vet. App. 202 (1995), held 
that where evaluation is based on limitation of motion, the 
question of whether pain and functional loss are additionally 
disabling must be considered.  38 C.F.R. §§ 4.40, 4.45 
(1998).  The provisions contemplate inquiry into whether 
there is crepitation, limitation of motion, weakness, excess 
fatigability, incoordination and impaired ability to execute 
skilled movement smoothly, and pain on movement, swelling, 
deformity, or atrophy of disuse.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing are also related considerations.  
Id.

In the instant case, the VA examination in January 1998 
showed active range of motion of forward elevation to 90 
degrees, abduction to 90 degrees, external rotation of 60 
degrees and internal rotation of 35 degrees.  The examiner 
noted that any elevation or abduction over 90 degrees caused 
significant pain and popping and caused the veteran to writhe 
in pain during the examination.  VA orthopedic clinic notes 
in October 1997 showed forward elevation to 120-130 degrees 
without pain, abduction to 160 degrees and external rotation 
of 45 degrees.  The examiner noted significant complaints of 
pain from the veteran.  The VA examination in February 1997, 
showed forward elevation and abduction of 70 degrees and 
external rotation of 15 degrees.  The examiner noted that 
external rotation was very painful, and elevation and 
abduction caused the shoulder to subluxate.  The medical 
evidence of record does not show limitation of motion to 25 
degrees from the side as required for an increased evaluation 
to 30 percent for a minor upper extremity.  Even considering 
the pain experienced by the veteran, the medical evidence of 
record show forward elevation and abduction to at least 70 
degrees.  The February 1997 examination yielded the greatest 
limitation of elevation and abduction.  The later examination 
results showed less impaired limitation.  Even if the 
February 1997 results are accepted as typical, the movement 
of the veteran's left arm is plainly substantially more than 
25 degrees from his side.  Moreover, it is important to note 
that the February examiner did not report the presence of 
pain on elevation and flexion.  Other examiners did report 
pain, but at points on the arc much closer to the normal 
range of motion.    

Recurrent dislocation of the minor upper extremity is 
entitled to a 20 percent evaluation.  There is no evidence of 
record of fibrous union or nonunion of the humerus as 
required for an increased evaluation for impairment of the 
shoulder.  The veteran is not entitled to an increased 
evaluation for recurrent subluxation and dislocation of the 
left shoulder.  

The veteran and his representative argue that the January 
1998 VA examination and previous examinations were not 
adequate for rating purposes under 38 C.F.R. § 4.70 (1998) 
because no muscle spasm was noted and range of motion was 
exaggerated.  The Board notes that the examiner in the 
January 1998 VA examination provided both active and passive 
range of motion measurements.  The veteran's complaints were 
documented and a thorough physical examination was provided 
which addressed the criteria enumerated in the applicable 
diagnostic codes.  The Board finds that the January 1998 VA 
examination, in conjunction with the other medical evidence 
of record is adequate for rating purposes.  

Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) (1998) is in order.  That provision provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria.  The evidence in this case fails to show 
that the veteran's service-connected left shoulder disability 
causes marked interference with his employment, or that such 
has in the past or now requires frequent periods of 
hospitalization rendering impractical the use of the regular 
schedular standards.  Id.  To the extent that his employment 
is impaired by his shoulder pain, the 20 percent evaluation 
assigned herein under the Schedule, contemplate such level of 
interference.  38 C.F.R. § 4.1 specifically sets out that 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  Factors 
such as missing time from work or requiring periodic medical 
attention are clearly contemplated in the Schedule and 
provided for in the evaluation assigned herein.


ORDER

Entitlement to an increased evaluation for a left shoulder 
disability is denied.




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.






- 11 -


